UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2461


STARSHA M. SEWELL, M.ED.,

                    Plaintiff - Appellant,

             v.

MARK PRITCHARD, Regional Transportation Agency of Central Maryland,

                    Defendant - Appellee,

             and

JOHN P. DAVEY,

                    Defendant.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:17-cv-01439-PJM)


Submitted: March 19, 2018                                         Decided: March 22, 2018


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se. Melissa Menkel McGuire, LAW OFFICE OF
MELISSA MENKEL MCGUIRE LLC, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Starsha M. Sewell appeals the district court’s orders entering judgment for

Defendants in this action brought pursuant to Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2017). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Sewell v. Pritchard, No. 8:17-cv-01439-PJM (D. Md. June 1

& Dec. 22, 2017).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2